Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 1 of 20 Page ID #:1090



     1 LEROY SMITH, State Bar No. 107702
         County Counsel, County of Ventura
     2 CHARMAINE H. BUEHENER, State Bar No. 220868
         Assistant County Counsel
     3 800 South Victoria Avenue, L/C #1830
         Ventura, California 93009
     4 Telephone: (805) 654-2588
         Facsimile: (805) 654-2185
     5 E-mail:      charmaine.buehner@ventura.org
     6 Attorneys for Defendants County of Ventura
         (also erroneously sued as Ventura County Public
     7 Health Care Agency), Sheriff William Ayub
         (erroneously sued as “Bill Ayub”), Robert Levin
     8 and William T. Foley
     9
    10                        UNITED STATES DISTRICT COURT
    11                      CENTRAL DISTRICT OF CALIFORNIA
    12
    13 DONALD MCDOUGALL, an               )     No. 2:20 cv-02927 CBM(ASX)
         individual; JULIANA GARCIA, an )
    14   individual; SECOND AMENDMENT )         DEFENDANTS’ REPLY BRIEF IN
         FOUNDATION; CALIFORNIA           )     SUPPORT OF MOTION TO DISMISS
    15   GUN RIGHTS FOUNDATION; and )           FIRST AMENDED COMPLAINT
         FIREARMS POLICY COALITION, )
    16   INC.,                            )     Date: June 30, 2020
                                          )     Time: 10:00 a.m.
    17                       Plaintiffs,  )     Ctrm: 8b
                vs.                       )     Judge: Hon. Consuelo B. Marshall
    18                                    )
         COUNTY OF VENTURA,               )     Trial:           Not Set
    19   CALIFORNIA; BILL AYUB, in his )        Complaint Filed: March 28, 2020
         official capacity; WILLIAM T.    )
    20   FOLEY, in his official capacity, )
         ROBERT LEVIN, in his official    )
    21   capacity; and VENTURA COUNTY )
         PUBLIC HEALTH CARE AGENCY, )
    22                                    )
                                          )
    23                       Defendants.  )
                                          )
    24
    25
    26
    27
    28



         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 2 of 20 Page ID #:1091



     1                                      TABLE OF CONTENTS
     2                                                                                                            Page
     3 I       REPLY IN SUPPORT OF MOTION TO DISMISS . . . . . . . . . . . . . . . . . . . 1
     4         A.      The Only Issue Remaining in This Lawsuit Is Whether the County’s
                       Now-Repealed Stay-At-Home Order, in Effect from March 20 to May
     5                 7, Violated the Second Amendment . . . . . . . . . . . . . . . . . . . . . . . . . . 1
     6         B.      The Motion to Dismiss Appropriately Relies on Complaint
                       Allegations and Judicially Noticeable Facts Not Subject to
     7                 Reasonable Dispute . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
     8         C.      Plaintiffs Fail to State a Claim for Violation of their Second
                       Amendment Rights . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
     9
                       1. The Repealed Stay-at-Home Order Survives Scrutiny under the
    10                 Applicable Jacobson Framework . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
    11                 2. The Repealed Stay-at-Home Order Survives Scrutiny under
                       Traditional Constitutional Analysis. . . . . . . . . . . . . . . . . . . . . . . . . . . 9
    12
               D.      Plaintiffs’ Case is Moot . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
    13
                       1. The Voluntary Cessation Doctrine Does Not Overcome the
    14                 Presumption of Mootness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
    15                 2. The Repealed Stay-at-Home Order Is Not “Capable of Repetition
                       Yet Evading Review” within the Meaning of the Mootness Doctrine14
    16
         II    CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                              i

           REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 3 of 20 Page ID #:1092



     1                                         TABLE OF AUTHORITIES
                                                                                                                           Page
     2
                                                      FEDERAL CASES
     3
     4 Adams & Boyle v. Slatery (6th Cir. 2020)
                  956 F.3d 913. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
     5
         Altman v. County of Santa Clara (N.D. Cal. June 2, 2020)
     6        __ F.Supp.3d __, 2020 WL 2850291. . . . . . . . . . . . . . . . . . . . . 2, 3, 6, 7, 8, 9
     7 Am. Cargo Transp., Inv. v. United States (9th Cir. 2010)
                  625 F.3d 1176. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
     8
         Ashcroft v. ACLU (2004)
     9        542 U.S. 656. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
    10 Board of Trustees of Glazing Health and Welfare
            Trust v. Chambers (9th Cir. 2019)
    11         941 F.3d 1195. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12, 13
    12 Cross Culture Christian Center v. Newsom (E.D. Cal. May 5, 2020)
                   2020 WL 2121111. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    13
         District of Columbia v. Heller (2008)
    14         554 U.S. 570. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9
    15 Gish v. Newsom (C.D.Cal. April 23, 2020)
                  WL 2687079. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    16
         Grant v. Aurora Loan Svcs. (C.D. Cal. 2010)
    17         736 F.Supp.2d 1257 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
    18 Harlow v. Fitzgerald (1982)
                  457 U.S. 800. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
    19
         In re Abbott (5th Cir. 2020)
    20          954 F.3d 772 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    21 In re Rutledge (8th Cir. 2020)
                  956 F.3d 1018. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    22
         Jackson v. City and County of San Francisco (9th Cir. 2014)
    23         746 F.3d 953. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
    24 Jacobson v. Commonwealth of Massachusetts (1905)
                  197 U.S. 1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 7, 8
    25
    26
                                                                    ii
    27
    28    REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 4 of 20 Page ID #:1093



     1                                         TABLE OF AUTHORITIES
                                                                                                                           Page
     2
                                                      FEDERAL CASES
     3
     4 Kingdomware Techs., Inc. v. United States (2016)
                   ___ U.S. ___ ,136 S.Ct. 1969 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
     5
         Lee v. City of Los Angeles (9th Cir. 2001)
     6          250 F.3d 668. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
     7 Pena v. Lindley (9th Cir. 2018)
                  898 F.3d 969. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
     8
         Planned Parenthood of Greater Washington and North Idaho v.
     9    U.S. Dep’t of Health and Human Svcs. (9th Cir. 2020)
              946 F.3d 1100. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
    10
         Protectmarriage.com-Yes on 8 v. Bowen (9th Cir. 2014)
    11         752 F.3d 827. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
    12 Robinson v. Att’y Gen. (11th Cir. 2020)
                  957 F.3d 1171. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    13
         SB Patients’ Collective Co-Op v. City of Santa Barbara (C.D. Cal. 2012)
    14        911 F.Supp.2d 884 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
    15 Silvester v. Harris (9th Cir. 2016)
                  843 F.3d 816. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10
    16
         South Bay United Pentecostal Church v. Newsom (May 29, 2020)
    17         ___ U.S. ___, 2020 WL 2813056 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5, 6
    18 Sprewell v. Goldenstate Warriors (9th Cir. 2001)
                  266 F.3d 979. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
    19
         Tellabs, Inc. v. Makor Issues & Rights, Ltd. (2007)
    20         551 U.S. 308. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
    21 U.S. v. Ritchie (9th Cir. 2003)
                  342 F.3d 903. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4
    22
         West Coast Seafood Processors Ass’n v. Natural Resources
    23    Defense Council (9th Cir. 2011)
               643 F.3d 701. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
    24
         Wilson v. Lynch (9th Cir. 2016)
    25         835 F.3d 1083. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
    26
                                                                    iii
    27
    28    REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 5 of 20 Page ID #:1094



     1                                      TABLE OF AUTHORITIES
     2                                                                                                                      Page
     3 Federal Rules of Civil Procedure
     4        rule 12. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
              rule 12(b)(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3
     5        rule 12(b)(6) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
                                                                  iv
    27
    28   REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 6 of 20 Page ID #:1095



     1        Defendants County of Ventura, Sheriff William Ayub, Dr. Robert Levin and
     2 William T. Foley (collectively “Defendants”) submit this reply to the opposition
     3 filed by plaintiffs Donald McDougall, Juliana Garcia, Second Amendment
     4 Foundation, California Gun Rights Foundation and Firearms Policy Coalition
     5 (collectively “Plaintiffs”) in support of Defendants’ motion to dismiss the first
     6 amended complaint (“MTD”).
     7                                            I
     8                REPLY IN SUPPORT OF MOTION TO DISMISS
     9 A.     The Only Issue Remaining in This Lawsuit Is Whether the County’s
    10 Now-Repealed Stay-At-Home Order, in Effect from March 20 to May 7,
    11 Violated the Second Amendment
    12        Plaintiffs’ opposition to the MTD (“Opposition”) confirms that Plaintiffs do
    13 not challenge the now-operative public health orders of the Ventura County Health
    14 Officer (“Health Officer”) that have issued since May 7, 2020. (ECF 43.) These
    15 orders, issued May 7, 12, 20, 22 and 29, and June 11 (collectively, “Local Reopen
    16 Order”) have increasingly allowed businesses to re-open, including firearms stores
    17 and shooting ranges, and have increasingly lifted local regulations to align with
    18 the orders and guidance from Governor Gavin Newsom and the state public health
    19 officer (“State Order”). (ECF 42, pg. ID 765.) Indeed, since the filing of the
    20 MTD, the trend of the County’s gradual reopening in accordance with the four-
    21 phased approach detailed in the State Order has continued. Most recently, on
    22 June 11, the Health Officer issued an order that allows for “higher risk” businesses
    23 such as fitness facilities, family entertainment venues, camp grounds and RV parks
    24 to reopen so long as social distancing protocols and other safety measures are
    25 followed. (Supplemental Request for Judicial Notice in Support of Motion to
    26 Dismiss First Amended Complaint, Exh. 1 (“Supp. RJN”).)
    27        Plaintiffs also indicate they “are dismissing Count Two of the FAC
    28 concerning the right to travel.” (ECF 43, Pg. ID 1005, n. 1.) In so doing,

                                                  1

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 7 of 20 Page ID #:1096



     1 Plaintiffs did not address, nor can they reasonably challenge, the plain language of
     2 the prior orders of the Health Officer, issued March 17, 20, and 31, and April 9
     3 and 20 (collectively “Repealed Stay-At-Home Order”) that expressly authorized
     4 Plaintiffs and their members to travel outside the County for the purpose of
     5 engaging in interstate commerce, which included travel for the purpose of
     6 engaging in firearms transactions. (ECF 42, Pg. ID 761-764.) With these
     7 concessions, Plaintiffs’ only remaining claim is that the Repealed Stay-at-Home
     8 Order, in effect from March 20 to May 7, violated the Second Amendment. To the
     9 extent this court does not find the claim to be moot, Plaintiffs do not and cannot
    10 state a claim that such a violation occurred. (Altman v. County of Santa Clara
    11 (N.D. Cal. June 2, 2020) __ F.Supp.3d __, 2020 WL 2850291 (“Altman”)
    12 [dismissing as moot claim that repealed public health orders violated Second
    13 Amendment and denying motion for preliminary injunction on remaining Second
    14 Amendment and due process claims].)
    15 B.     The Motion to Dismiss Appropriately Relies on Complaint Allegations
    16 and Judicially Noticeable Facts Not Subject to Reasonable Dispute
    17        Plaintiffs appear to argue generally that Defendants’ motion should be
    18 denied because the motion relies on “extrinsic evidence” that is disallowed in
    19 connection with a motion to dismiss under rule 12 of the Federal Rules of Civil
    20 Procedure. (ECF 43, Pg. ID 1005-08.) No such extrinsic evidence is presented
    21 with Defendants’ motion. Rather, the MTD relies only on judicially noticeable
    22 facts that are not subject to reasonable dispute, and on facts from documents cited
    23 extensively in and incorporated by reference into Plaintiffs’ complaints. (ECF 1 &
    24 19.) These facts are all appropriately considered in connection with a motion to
    25 dismiss, whether under rule 12(b)(6) or 12(b)(1).1/ (Tellabs, Inc. v. Makor Issues
    26
              1/
    27         Plaintiffs point out that Defendants’ notice of motion cites only Federal
       Rules of Civil Procedure rule 12(b)(6) as a ground for the MTD, even though the
    28                                                                        (continued...)
                                                 2

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 8 of 20 Page ID #:1097



     1 & Rights, Ltd. (2007) 551 U.S. 308, 322-324 [127 S.Ct. 2499]; see also Grant v.
     2 Aurora Loan Svcs. (C.D. Cal. 2010) 736 F.Supp.2d 1257, 1263 [judicially
     3 noticeable facts not subject to reasonable dispute will not convert motion to
     4 dismiss into a motion for summary judgment], citing Lee v. City of Los Angeles
     5 (9th Cir. 2001) 250 F.3d 668, 677; U.S. v. Ritchie (9th Cir. 2003) 342 F.3d 903,
     6 908 [documents not attached to complaint but referred to extensively or that form
     7 basis of claims may be incorporated by reference if offered by defendant in
     8 connection with a motion to dismiss and taken as true].)
     9         Despite their argument, Plaintiffs did not file any objections to the materials
    10 that are the subject of Defendants’ request for judicial notice. Nor could they
    11 reasonably object given Plaintiffs’ extensive reliance on many of the same
    12 materials and sources that form the bases for Plaintiffs’ claims. (ECF 1, 19 & 44.)
    13 For example, the Repealed Stay-at-Home Order is the subject of Defendants’
    14 request for judicial notice as well as state-wide executive and public health orders.
    15 (ECF No. 42-1, Pg. ID Nos. 786-788, 833-835, 888-923, Exhs. 11-14 & 16-22.)
    16 All of these orders, except those that post dated the first amended complaint
    17 (“FAC”) (filed on April 14), were cited and quoted extensively by Plaintiffs in the
    18 original complaint and operative FAC. (ECF 1, Pg. ID 2-7, ¶¶ 6-11, 16, 24-25, 27,
    19 40 & 43; ECF 19, Pg. ID 80-2, 85-86, ¶¶ 34-39 & 50-57.) In addition, while
    20 Plaintiffs make a general reference to “disputed facts” contained in the judicially
    21
    22         1/
                 (...continued)
         MTD seeks to dismiss the FAC on mootness grounds which is typically a
    23   jurisdictional ground for dismissal under rule 12(b)(1). (ECF 42, Pg. ID 768-769.)
         By fully briefing their arguments in response to Defendants’ mootness argument
    24   (ECF 43, Pg. ID 1008-1017), Plaintiffs suffer no prejudice for Defendants’
         inadvertent error in omitting 12(b)(1) as a basis for dismissal in their notice of
    25   motion. In any event, dismissal on jurisdictional grounds may be raised by any
         party at any time during the proceedings, as well as by the court sua sponte. (SB
    26   Patients’ Collective Co-Op v. City of Santa Barbara (C.D. Cal. 2012) 911
         F.Supp.2d 884, 890-891; see also Altman, supra, 2020 WL 2850291 at p. *5
    27   [dismissing defendants sua sponte because modified orders rendered claims moot
         before denying motion for preliminary injunction as to claims against remaining
    28   defendants].)
                                                  3

          REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 9 of 20 Page ID #:1098



     1 noticeable materials without citing any particular fact that is actually disputed
     2 (ECF 43, Pg. ID 1007), Plaintiffs only offer widely published, readily discernable
     3 and known COVID-19-related facts from many of the same reliable sources that
     4 Defendants offer in connection with the MTD. (Cf. ECF 42-1, Exhs. 2-3 & 5-8
     5 [COVID-19-related facts and data materials] with ECF 44, Exhs. 1-8 & 10
     6 [COVID-19 related facts and data materials].)
     7 C.      Plaintiffs Fail to State a Claim for Violation of their Second
     8 Amendment Rights
     9         Plaintiffs argue that the FAC alleges “essential facts” that establish a legally
    10 sufficient Second Amendment claim. (ECF 43, Pg. ID 1018.) As is extensively
    11 set forth in the MTD, Defendants do not dispute that the Repealed Stay-at-Home
    12 Order mandated the closure of non-essential businesses for a finite period, from
    13 March 20 to May 7, in order to combat a public health crisis. (ECF 42, Pg. ID
    14 760-764.) Defendants also do not dispute that under the Health Officer’s
    15 definition of “essential businesses,” i.e., businesses necessary to slow the spread of
    16 COVID-19 or that enabled persons to shelter at home, firearms stores were not
    17 essential. (ECF 42, Pg. ID 762.)
    18         To the extent that Plaintiffs argue that the Health Officer erred in defining
    19 essential businesses and that firearms stores should have been included in the
    20 Health Officer’s definition, Plaintiffs argument will not save the FAC. The
    21 Supreme Court explained that the Health Officer’s determination of how to
    22 respond to a public health crisis is an area “fraught with medical and scientific
    23 uncertaint[y],” was to be given “especially broad” latitude, and that it would be
    24 improper for the “‘unelected federal judiciary,’ which lacks the background,
    25 competence, and expertise to assess public health,” to second-guess such
    26 decisions. (South Bay United Pentecostal Church v. Newsom (May 29, 2020) No.
    27 19A1044, ___ U.S. ___, 2020 WL 2813056, at *1 (“South Bay United”).) To the
    28 extent Plaintiffs attempt to bolster their claim with reliance on allegations

                                                   4

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 10 of 20 Page ID #:1099



     1 contradicted by information contained in or incorporated by reference into their
     2 complaints, or by judicially noticeable facts, such allegations cannot be taken as
     3 true to survive the MTD. (ECF 42, Pg. ID 768, citing Sprewell v. Golden State
     4 Warriors (9th Cir. 2001) 266 F.3d 979, 988.) For example, the Repealed Stay-at-
     5 Home Order was facially neutral and did not mention firearms stores, guns or
     6 ammunition, except in connection with the April 20 order, which did so in a
     7 manner that was solicitous of Plaintiffs’ Second Amendment rights. (ECF 42, Pg.
     8 ID 763.) The plain language of the Repealed Stay-At-Home Order did nothing to
     9 prohibit Plaintiffs from “learn[ing] about, practic[ing] with, and keep[ing] and
    10 bear[ing] . . . arms,” as Plaintiffs claim. (ECF 43, Pg. ID 1018.) Nor did the
    11 orders “foreclos[e] the only lawful means to buy, sell, and transfer firearms and
    12 ammunition available to typical, law abiding” Californians. (ECF 43, Pg. ID
    13 1019.) Far from effecting a “bar,” “prohibition” and a “complete preclusion” on
    14 Plaintiffs’ ability to purchase firearms (ECF 19, Pg. ID 87-88, ECF 43 Pg. ID
    15 1024), the Repealed Stay-at-Home Order did nothing more than impose a temporal
    16 limit – similar to a waiting period – on Plaintiffs’ ability to engage in firearms-
    17 related transactions within Ventura County. As Plaintiffs concede in dismissing
    18 their right to travel claim, the orders expressly allowed them to travel outside the
    19 county to engage in firearms transactions.
    20         1. The Repealed Stay-at-Home Order Survives Scrutiny under the
    21 Applicable Jacobson Framework
    22         Plaintiffs argue that the Jacobson case identified by Defendants as the
    23 applicable framework to analyze Plaintiffs’ claim is arcane and outdated
    24 jurisprudence. (ECF 43, Pg. ID 1020, citing Jacobson v. Commonwealth of
    25 Massachusetts (1905) 197 U.S. 1 [25 S.Ct. 302] (“Jacobson”).) This is the same
    26 argument Plaintiffs made in a companion Second Amendment case they and their
    27 counsel of record in this case filed in the Northern District of California, Altman v.
    28 County of Santa Clara, Case No. 20-cv-02180-JST. (Altman, supra, 2020 WL

                                                  5

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 11 of 20 Page ID #:1100



     1 2850291, *7.) The Altman court flatly rejected Plaintiffs’ argument, finding the
     2 Jacobson jurisprudence to be “alive and well – including during the present
     3 pandemic.” (Id. at *7, citing South Bay United, supra, 2020 WL 2813056, at *1.)
     4         In Altman, the plaintiffs asserted a Second Amendment challenge to
     5 COVID-19 “shelter-in-place” orders issued by health officers in four Northern
     6 California counties – Alameda, San Mateo, Santa Clara and Contra Costa. All of
     7 the county defendants’ orders, like the Repealed Stay-at-Home Order, required the
     8 closure of non-essential businesses, i.e., businesses that did not serve the purpose
     9 of slowing the transmission of COVID-19 by enabling people to shelter at home
    10 and limit or avoid “behaviors that make transmission of the virus more likely.”
    11 (Id. at *2.) As in Ventura County, firearms stores located within the four
    12 defendant county jurisdictions did not meet the definition of an “essential
    13 business” under the health orders and were ordered to close on March 16, 2020.
    14 (Ibid.) From the time the defendant counties orders issued on March 16, they were
    15 continually modified with respect to the duration of the order and in “light of the
    16 progress achieved in slowing the spread of COVID-19.” (Ibid.) As in this case,
    17 by the time the Altman court considered the matter and after supplemental briefing
    18 on the mootness issue, three of the four counties had modified their health orders
    19 to allow for the “resumption of all in-store retail sales, subject to certain social
    20 distancing requirements”: on May 29 for San Mateo, June 1 for Santa Clara and
    21 June 2 for Contra Costa. (Id. at *4.) The court dismissed defendants San Mateo,
    22 Santa Clara and Contra Costa counties because in those jurisdictions the plaintiffs
    23 were “now clearly able to purchase firearms and ammunition, [and] . . . the case
    24 [was] moot as to those defendants.” (Id. at *5.) Alameda County, however, which
    25 continued to restrict retail sales to “curbside” pickup only, which left unresolved
    26 the question whether such curbside sales were lawful for firearms stores. The
    27 court analyzed whether plaintiffs were likely to succeed on the merits of
    28 / / /

                                                   6

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 12 of 20 Page ID #:1101



     1 their Second Amendment claim against Alameda County before deciding that
     2 question in the negative and denying plaintiffs’ motion for preliminary injunction.
     3 (Id. at **4-5.)
     4         In recognizing the Jacobson jurisprudence as “alive and well,” the Altman
     5 court cited cases from two circuits that held district courts erred in not using the
     6 Jacobson framework “to evaluate pandemic related restrictions.” (Altman, supra,
     7 2020 WL 2850291, at *7, citing In re Abbott (5th Cir. 2020) 954 F.3d 772, 785
     8 [abortion rights] and In re Rutledge (8th Cir. 2020) 956 F.3d 1018, 1028 [same].)
     9 The court also noted case in two other circuits – cited by Plaintiffs here – that
    10 applied Jacobson “with the legal framework particular to the right in question.”
    11 (Altman, supra, 2020 WL 2850291, at *7, citing Robinson v. Att’y Gen. (11th Cir.
    12 2020) 957 F.3d 1171 [abortion]; and Adams & Boyle v. Slatery (6th Cir. 2020) 956
    13 F.3d 913, 925-26 [same]; ECF 43, Pg. ID 1021-22.) Finally, while the court
    14 observed that the Ninth Circuit had “not yet announced a rule, district courts
    15 within this circuit have relied on Jacobson to evaluate the burdens that California
    16 and Arizona’s orders have placed on religious exercise and travel.” (Altman,
    17 supra, 2020 WL 2850291, at *7, citing McGhee v. City of Flagstaff (D. Ariz.
    18 May 8, 2020) 2020 WL 2308479, at *5 [upholding orders], Cross Culture
    19 Christian Center v. Newsom (E.D. Cal. May 5, 2020) 2020 WL 2121111, at *3-4
    20 [same], and Gish v. Newsom (C.D. Cal. Apr. 23, 2020) 2020 WL 1979970, at *5
    21 [same].) Even though the court found the Jacobson framework to be relevant to
    22 the analysis of whether the plaintiffs were likely to succeed on the merits of their
    23 claims, the court concluded that it “need not decide whether Jacobson or the Ninth
    24 Circuits’s [Second Amendment] framework applies . . . because . . the court
    25 concludes that the Order survives review under either test.” (Altman, supra, 2020
    26 WL 2850291, at *8, citing Robinson v. Marshall (M.D. Ala. Apr. 12, 2020) 2020
    27 WL 1847128, at *8.)
    28 / / /

                                                  7

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 13 of 20 Page ID #:1102



     1         With respect to the Jacobson framework test, the Alameda County order
     2 “easily” met the first step of the two-step test: the order bore a “real or substantial
     3 relationship to the legitimate public health goal of reducing COVID-19
     4 transmission and preserving health care resources.” (Altman, supra, 2020 WL
     5 2850291, at *9.) In drawing this conclusion, the court relied on declarations of the
     6 county health officer and an epidemiologist that set forth the need for the orders
     7 based on recommendations from the CDC and a “significant escalation” in the
     8 number of cases of COVID-19, a corresponding strain on health care, and
     9 evidence that suggested social distancing and shelter-in-place orders were
    10 effective to slow the spread of the virus. The court also noted that the plaintiffs in
    11 that case, as in this case, did not dispute the need for the orders, nor whether the
    12 orders met the first step of the Jacobson test. (Ibid.) For the same reasons, and as
    13 supported by the judicially noticeable materials, the relationship of the Repealed
    14 Stay-at-Home Order, which was shorter in duration than the Alameda County
    15 order, easily meets the first step of the Jacobson test, which conclusion Plaintiffs
    16 do not dispute.
    17         The Altman court next determined that the Alameda County order did not
    18 effect a “plain, palpable invasion” of the plaintiffs’ Second Amendment rights
    19 because it did not impose a “complete prohibition” on the right to bear arms that
    20 was deemed to be “categorically unconstitutional” in District of Columbia v.
    21 Heller (2008) 554 U.S. 570 [128 S.Ct. 2783] (“Heller”), and did not otherwise
    22 impermissibly burden the plaintiffs’ rights. (Altman, supra, 2020 WL 2850291 at
    23 *10, citing Heller, supra, 554 U.S. at p. 629.) The court found that the Alameda
    24 County order’s temporal limits, well-defined criteria for the termination of the
    25 order that required county officials to “continually review whether modifications
    26 to the Order are warranted,” evidence that the order was not meant to be long term,
    27 and the facial neutrality of the order all supported its conclusion that the order was
    28 not, “beyond question, in palpable conflict with the Second Amendment.” (Id. at

                                                   8

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 14 of 20 Page ID #:1103



     1 *12.) As explained in more detail in Defendants’ MTD, all of the factors relied
     2 upon by the court in the Altman case apply here. The Repealed Stay-at-Home
     3 Order did not, and does not, violate Plaintiffs’ Second Amendment rights under
     4 the Jacboson framework. The FAC should be dismissed.
     5         2. The Repealed Stay-at-Home Order Survives Scrutiny under
     6 Traditional Constitutional Analysis
     7         Even if traditional constitutional scrutiny is applied to analyze Plaintiffs’
     8 Second Amendment claim, the claim still fails. Plaintiffs continue to argue that
     9 the Repealed Stay-at-Home Order would not survive any level of scrutiny, or
    10 alternatively, would not survive strict scrutiny or intermediate scrutiny, and that
    11 intermediate scrutiny would require Defendants to prove that “less restrictive
    12 alternatives do not exist or would be inadequate.” (ECF 43, Pg. ID 1026-1027,
    13 citing Ashcroft v. ACLU (2004) 542 U.S. 656, 669 [128 S.Ct. 2783].) Plaintiffs’
    14 arguments in this regard have already been twice rejected by this court, and do not
    15 comport with post-Heller Second Amendment jurisprudence. (ECF 12, 30;
    16 Altman, supra, 2020 WL 2850291, at *14, citing Silvester v. Harris (9th Cir.
    17 2016) 843 F.3d 816, 823 (“Silvester”).) First, consistent with this court’s denial of
    18 Plaintiffs’ first and second applications for a temporary restraining order, the
    19 Altman court found that the temporary nature of the burden imposed by Alameda
    20 County’s order “was not so severe as to merit strict scrutiny.” (Altman, supra,
    21 2020 WL 2850291, at *15, citing McDougall v. County of Ventura (ECF 12, Pg.
    22 ID 51.) To survive intermediate scrutiny, the challenged order must only be
    23 “‘reasonably tailored to address the substantial’ state interest.” (Altman, supra,
    24 2020 WL 2850291, at *16, quoting Pena v. Lindley (9th Cir. 2018) 898 F.3d 969,
    25 976.)
    26         In Altman, the court concluded that the Alameda County order bore a
    27 “close” fit with the objective of slowing the spread of COVID-19. (Altman, supra,
    28 2020 WL 2850291, at *17 [finding fit of health order to objective of slowing

                                                   9

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 15 of 20 Page ID #:1104



     1 spread of virus to be “much closer” than in the cases of Jackson, Lynch and
     2 Silvester], citing Jackson v. City and County of San Francisco (9th Cir. 2014) 746
     3 F.3d 953, 961 [ban on hollow point ammunition that is more fatal than other types
     4 of ammunition substantially related to city’s interest in reducing shooting
     5 fatalities], Wilson v. Lynch (9th Cir. 2016) 835 F.3d 1083, 1092 [prohibition on
     6 illegal drug users’ purchasing guns reasonable fit with interest of preventing gun
     7 violence], and Silvester, 843 F.3d at pp. 827-829 [10-day waiting period
     8 substantially related to government’s interest in giving state time to complete
     9 background check].) In making this finding, the court noted that every person
    10 within Alameda County “is a potential vector for COVID-19,” and credited
    11 evidence presented that “any decrease in human contact and in-person interaction
    12 helps slow the virus’s spread, and thus that any exception to the shelter-in-place
    13 order makes the order less effective at achieving its goal.” (Id.) For these same
    14 reasons, which are supported by the judicially noticeable facts submitted by both
    15 Defendants (ECF 42-1, Pg. ID 212-974) and Plaintiffs (e.g., ECF 44, Pg. ID 1058-
    16 1065), and the reasons set forth in the MTD, the Repealed Stay-at-Home Order
    17 easily survives intermediate scrutiny. The FAC should be dismissed.
    18 D.     Plaintiffs’ Case Is Moot
    19        Plaintiffs argue that their challenge to the Repealed Stay-At-Home Order is
    20 not moot because the orders “are likely” to be reinstated “at any time” due to an
    21 impending “second wave” of COVID-19-related infections, or in the alternative
    22 that their claim is justiciable because they seek nominal damages and declaratory
    23 relief in connection with their claims. (ECF 43, Pg. ID 1014-1017.) For the
    24 reasons stated above, Plaintiffs’ Second Amendment claim fails on the merits,
    25 which failure abrogates any claims Plaintiffs have to declaratory or nominal
    26 damages relief. Moreover, Plaintiffs are not entitled to damages from any of the
    27 named government officials, nominal or otherwise, under the doctrine of qualified
    28 immunity. (Harlow v. Fitzgerald (1982) 457 U.S. 800, 817-818 [102 S.Ct. 2727].)

                                                 10

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 16 of 20 Page ID #:1105



     1 This is because the FAC contains no allegations that would overcome the qualified
     2 immunity doctrine as to individual defendants Sheriff Ayub, Dr. Levin or County
     3 Health Care Agency Director Foley. And, for Plaintiffs to obtain declaratory
     4 relief, there must be an independent basis for the court’s jurisdiction which no
     5 longer exists here due to the repeal of the Health Officer’s challenged order. (Hall
     6 v. Bank of New York Mellon (9th Cir. 2018) 746 Fed.Appx. 627, 629.)
     7         In support of the conclusory and speculative allegation that the Repealed
     8 Stay-at-Home Order is likely to reissue (which is not an allegation made within the
     9 FAC), Plaintiffs apparently rely on the headlines of some materials submitted with
    10 the Opposition rather than the substance of the material contained within. (ECF
    11 44, Exhs. 1-10.) At this juncture, there is no evidence that the re-issuance of
    12 orders such as the Repealed Stay-at-Home Order are likely, or that a second wave
    13 of COVID-19 infections is certain or even likely. (Board of Trustees of Glazing
    14 Health and Welfare Trust v. Chambers (9th Cir. 2019) 941 F.3d 1195, 1197 [party
    15 challenging presumption of mootness must show a “reasonable expectation” of
    16 reenactment “founded in the record . . . rather than on speculation alone.”]
    17 (“Welfare Trust”).) Rather, the evidence is that as safety measures such as social
    18 distancing continue to be in place, restrictions on business operations and
    19 activities are increasingly authorized in accordance with the State Order and the
    20 Local Reopen Order. (See e.g., Supp. RJN, Exh. 1.) And while the evidence
    21 Plaintiffs submitted shows an upward trend in infections within Ventura County
    22 and elsewhere as businesses have started to reopen, and that there is a broad
    23 “concern” from citizens and epidemiologists over the “possibility” of a second
    24 wave of the virus, the evidence also shows that preventative measures are
    25 working, that the rate of COVID-19-related hospitalizations has stabilized in
    26 California, including in Ventura County, and that nationwide the “newly reported
    27 COVID-19 deaths per week will continue to decline.” (ECF 44, Pg. ID 1072
    28 [forecast of COVID-19-related deaths anticipates decline], 1040 [upward trend of

                                                 11

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 17 of 20 Page ID #:1106



     1 infection and stabilization of COVID-19 hospitalizations among 50 of California’s
     2 58 counties], 1046-1052 [detailing safety measures and prevention of COVID-19
     3 spread], 1078 [citing “possibility” of second wave and identification of measures
     4 to prevent or minimize same], 1084-1085 [how to reduce the risk of COVID-19
     5 transmission during civil protesting].) The evidence also shows that measures
     6 being undertaken now to slow the spread of COVID-19 are effective, which makes
     7 the re-issuance of the Repealed Stay-at-Home Order unlikely. (ECF 44, Pg. ID
     8 1058-65; ECF 42-1, Pg. ID 927 [“owing to Californian’s mitigation efforts,
     9 statewide data currently demonstrates stable rates of new infections and
    10 hospitalizations, the maintenance of surge capacity, and an improved ability to
    11 test, contact trace, isolate, and provide support to individuals exposed to COVID-
    12 19 . . . statewide data supports the gradual movement of the entire state from Stage
    13 1 to Stage 2 of California’s Pandemic Resilience Roadmap”]; see also Pg. ID 924-
    14 974, and Supp. RJN, Exh. 1.)
    15         1. The Voluntary Cessation Doctrine Does Not Overcome the
    16 Presumption of Mootness
    17         Plaintiffs claim that the exception to mootness under the voluntary cessation
    18 doctrine will preserve the remaining claim of the FAC. (ECF 43, Pg. ID 1009-
    19 1010.) The Ninth Circuit recently clarified the framework that applies when
    20 determining whether the repeal, amendment or expiration of an enactment moots
    21 related litigation. (Welfare Trust, supra, 941 F.3d at p. 1199.) It explained that
    22 courts should treat “the voluntary cessation of challenged conduct by government
    23 officials . . . ‘with more solicitude than similar action by private parties’” and must
    24 “presume the repeal of legislation” moots related litigation “unless there is a
    25 reasonable expectation that the legislative body will reenact the challenged
    26 provision or one similar to it.” (Welfare Trust, supra, 941 at pp. 1198-1199,
    27 quoting Am. Cargo Transp., Inv. v. United States (9th Cir. 2010) 625 F.3d 1176,
    28 1180.) “The party challenging the presumption of mootness need not show that

                                                  12

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 18 of 20 Page ID #:1107



     1 the enactment of the same or similar legislation is a virtual certainty, only that
     2 there is a reasonable expectation of reenactment.” (Welfare Trust, supra, 941 F.3d
     3 at p. 1199.)
     4         Plaintiffs argue that they overcome the presumption of mootness under the
     5 voluntary cessation doctrine because the Repealed Stay-at-Home Order was “an
     6 exercise of unchecked executive power” rather than a “legislative act.” (ECF 43,
     7 Pg. ID 1012.) The only case Plaintiffs cite for this proposition, however, does not
     8 support this conclusion. (ECF 43, Pg. ID 1010, citing Welfare Trust, supra, 941
     9 F.3d at 1197.) Rather, Welfare Trust observed that “legislative actions”
    10 undertaken by a government should not be treated the same as a voluntary
    11 cessation of challenged acts by a private party, and should be afforded a
    12 presumption that the body is acting in good faith, giving rise to a presumption of
    13 mootness unless there is a “reasonable expectation” that the challenged conduct
    14 will resume. (Id. at p. 1199.) Here, the Health Officer is not a private party, and is
    15 acting within the broad police powers granted to him by the state Legislature. In
    16 other words, the Health Officer is entitled to the same presumption of good faith
    17 as would be afforded to a legislative body. In addition, as explained above,
    18 Plaintiffs’ conclusory allegation that the Health Officer “is likely” to reissue the
    19 Repealed Stay-at-Home Order is not supported by the evidence Plaintiffs cites,
    20 which instead supports the opposite conclusion, i.e., that given the progress to
    21 prevent a COVID-19-related surge, restrictive measures like those imposed under
    22 the Repealed Stay-at-Home Order likely will not be necessary in the future.
    23 Plaintiffs cannot overcome the presumption of mootness on a “speculative
    24 possibility” alone that is unsupported by Plaintiffs’ allegations and belied by the
    25 judicially noticeable evidence. (West Coast Seafood Processors Ass’n v. Natural
    26 Resources Defense Council (9th Cir. 2011) 643 F.3d 701, 704-705.) The FAC is
    27 moot, and should be dismissed.
    28 / / /

                                                  13

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 19 of 20 Page ID #:1108



     1         2. The Repealed Stay-at-Home Order Is Not “Capable of Repetition
     2 Yet Evading Review” within the Meaning of the Mootness Doctrine
     3         Plaintiffs also claim that their Second Amendment claim is justiciable
     4 because the controversy is “capable of repetition, yet evading review.” (ECF 43,
     5 Pg. ID 1010, citing Planned Parenthood of Greater Washington and North
     6 Idaho v. U.S. Dep’t of Health and Human Svcs. (9th Cir. 2020) 946 F.3d 1100
     7 (“Planned Parenthood”) [controversy not moot where plaintiff had reasonable
     8 expectation injury was expected to recur because plaintiff intended to continue to
     9 apply for funding it claimed was wrongfully denied].) This exception to the
    10 presumption of mootness only applies where “(1) the complaining party
    11 reasonably expect[s] to be subject to the same injury again, and (2) the injury” is
    12 of a “type inherently shorter than the duration of the litigation.” (Planned
    13 Parenthood, supra, 946 F.3d at p. 1109-1110, citing Kingdomware Techs., Inc. v.
    14 United States (2016) ___ U.S. ___ [136 S.Ct. 1969, 1976].) This exception to the
    15 mootness doctrine is to be applied sparingly, and only in “exceptional situations.”
    16 (Protectmarriage.com-Yes on 8 v. Bowen (9th Cir. 2014) 752 F.3d 827, 836-837.)
    17         In this case, given the short duration of the Repealed Stay at Home Orders,
    18 the first prong of this exception to mootness is arguably met. As explained above,
    19 however, the reasonable expectation that the alleged injury will recur is not met.
    20 There is no reasonable expectation in this case that the Health Officer will re-
    21 impose the Repealed Stay-at-Home Order. No “exceptional situation” is presented
    22 here to overcome the presumption of mootness.
    23 / / /
    24 / / /
    25 / / /
    26 / / /
    27 / / /
    28 / / /

                                                 14

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45 Filed 06/16/20 Page 20 of 20 Page ID #:1109



     1                                          II
     2                                  CONCLUSION
     3        Based on the foregoing, Defendants respectfully request that the court
     4 dismiss the First Amended Complaint.
     5                                 LEROY SMITH
                                       County Counsel, County of Ventura
     6
     7
     8 Dated:   June 16, 2020          By          /s/
                                             CHARMAINE H. BUEHNER
     9                                       Assistant County Counsel
    10                                 Attorneys for Defendants County of Ventura
                                       (also erroneously sued as Ventura County Public
    11                                 Health Care Agency), Sheriff William Ayub
                                       (erroneously sued as “Bill Ayub”), Robert Levin
    12                                 and William T. Foley
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                15

         REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
